Fill in this information to identify your case: Check one box only as directed in this form and in

Form 122A-1Supp:

 

 

 

 

 

 

 

 

Debtor 1 Tanseer Hasan Kazi
First Name Middte N: ast Nam
Bein = sume armen a1. There is no presumption of abuse.
ebdtor
(Spouse, if filing) First Name Middle Name Last Name [Q]z. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: NORTHER District of CALIFORNIA Means ie Calculation (Official Form 1224-2).
Case number f ‘ (]s. The Means Test does not apply now because of
(If known) FILE 'D) vit qualified military service but it could apply later.
Y
OCT 3 0 2078 ‘@, C) Cheek ifthis is armamended filing
7 BANKRUPTCY couRTC J La PY
Official Form 122A—1 OAKLAND, CALIFORNIA i a
Chapter 7 Statement of Your Current Monthly Income 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

Ea Calculate Your Current Monthly income

 

1, What is your marital and filing status? Check one only.

| Q) Not married. Fill out Column A, lines 2-11.
| Q) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

C} Married and your spouse is NOT filing with you. You and your spouse are:
a Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11,

CL) Living separately or are legally separated. Fill out Column A, lines 2-11: do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-fillng spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

 

 

 

 

(before all payroll deductions). $___ 0 $ 0

3. Alimony and maintenance payments. Do not include payments from a spouse if

Column B is filled in. $__ $
4. All amounts from any source which are regularly paid for household expenses

of you or your dependents, including child support. Include regular contributions

from an unmarried partner, members of your household, your dependents, parents,

and roommates. Include regular contributions from a spouse only if Column B is not

filled in. Do not include payments you listed on line 3. $ 0 $ 9
5. Net income from operating a business, profession, Debtor 1 Debtor 2

or farm

Gross receipts (before all deductions) $_ 0 $  O

Ordinary and necessary operating expenses -$ 0-$ 0

Net monthly income from a business, profession, or farm 0 3 roPy $ 0 $ 0
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ 0 $_ 90

Ordinary and necessary operating expenses -$ 0-$ 0

: Copy

Net monthly income from rental or other real property $ 0 $ here> $ 0 $ 0

7. Interest, dividends, and royalties $ 0 $i

Case: 18-42547 Doc#4__ Filed: 10/30/18 Entered: 10/30/18 14:29:40 Page 1 of 2
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 
Debtor 1 Tanseer Hasan Kazi Case number (knw)

First Name Middle Name Last Narn

Column A Column B
Debtor 1 Debtor 2 or
non-fillng spouse

8. Unemployment compensation $ 1800 $ 0
Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: oo. ccsce eee

FOF YOU |... diane ID
$

| 9. Pension or retirement income. Do not include any amount received that was a

benefit under the Social Security Act. $ 0 $s

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

For your spouse.......,....-.-

 

 

Total amounts from separate pages, if any, ee +$

 

11. Calculate your total current monthly income. Add lines 2 through 10 for each | + |
|

column. Then add the total for Column A to the total for Column B. $ 1800 $ 1800

Total ourrent
monthly Income

 

 

 

Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly incoMe from LINE 11.00... cesesceessescscsssssessversvcovesvenseaseveseveeveevepesevstseesevseocaes Copyline11 here> | §$ 1800
Multiply by 12 (the number of months in a year). x 12

12b. The result is your annual income for this part of the form. 12b.|  $ 21600

13. Calculate the median family income that applies to you. Follow these steps:

| Fill in the state in which you live. | CALIFORNIA |

r. |

Fill in the number of people in your household. | 4

 

 

 

Fill in the median family income for your state and size of HOUSCHOID. ........cccssssssssssssssssnesssssssessssssenassnenevyensesnassonsenveneeennense 13 $__ 89444

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

 

14. How do the lines compare?

| 14a] 1] Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14] Cl Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2,
|

BEER 210» patow Q

By signing here, | declare und penalty gf perjury\that the information on this statement and in any attachments is true and correct.

x

 

 

 

\ Signature of Debtor 2

Date
MM/ DD /YYYY

 

| If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

Case; 18-42547 Doc#4 Filed: 10/30/18 Entered: 10/30/18 14:29:40 Page 2 of 2
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2

 
